ACCEPTED
                                                                                                        12-14-00357-CV
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                         TYLER, TEXAS
                                                                                                   1/15/2015 3:45:56 PM
                                                                                                           CATHY LUSK
                                                                                                                 CLERK
                                          NO. 12-14-00357-CV


                                                            FILED IN
             IN THE COURT OF APPEALS FOR THE TWELFTH DISTRICT
                                                     12th COURT OF APPEALS
                              AT TYLER, TEXAS             TYLER, TEXAS
                                                                               1/15/2015 3:45:56 PM
                                                                                    CATHY S. LUSK
                                                                                        Clerk
                           PINECREST SNF, LLC D/B/A PINECREST
                           NURSING & REHABILITATION CENTER,
                                        Appellant,

                                                    v.

       TASCO BAILEY, NATHAN BAILEY, CARLIE BAILEY, ROY BAILEY,
       BILL BAILEY, JAMES BAILEY, EARL BAILEY, MARY DUNLAP AND
              LICILLE MARTIN, AS HEIRS OF ARCHIE BAILEY,
                               Appellees.


                                 On Interlocutory Appeal from the
                        114th Judicial District Court of Smith County, Texas
                                        Cause No. 14-0856-B
                             The Honorable Christi Kennedy Presiding


  UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF



                                                     NICHOL L. BUNN
                                                     State Bar No. 00790394
                                                     AMBER R. PICKETT
                                                     State Bar No. 24058046
                                                     LEWIS, BRISBOIS, BISGAARD
                                                     & SMITH, LLP
                                                     2100 Ross Avenue, Suite 2000
                                                     Dallas, Texas 75201
                                                     (214) 722-7100
                                                     (214) 722-7111 (fax)

                                                     ATTORNEYS FOR APPELLANT




4822-4538-1409.1   Unopposed Motion to Extend Time to File Appellant's Brief              Page 1 of 4
TO THE HONORABLE COURT:

         Pursuant to Texas Rule of Appellate Procedure 38.6(d), Pinecrest SNF, LLC d/b/a

Pinecrest Nursing & Rehabilitation Center ("Appellant") files this Unopposed Motion to

Extend Time to File Appellant's Brief and in support thereof would show the Court as

follows:

                                                   I.

         Texas Rule of Appellate Procedure 38.6(d) allows the Court to extend the briefing

deadlines. The appellate record was completed and filed with this Court on December 29,

2014. Appellant's deadline to file its brief is currently January 18, 2015. Appellant hereby

requests an extension of 52 days, or until March 11, 2015, to file Appellant's brief.

         This Court has ordered this case be referred to mediation. Appellant and Appellees

have agreed a mediator and are currently working to agree a mediation date. The deadline to

complete mediation is February 19, 2015. If the parties can resolve their disputes at

mediation, this appeal will be moot. Appellant does not wish to unnecessarily incur

significant fees and costs prior to mediation in order to brief issues for this appeal which may

be subsequently dismissed by the parties.

         For these reasons, Appellant asks this Court extend the time to file Appellant's brief

by 52 days from the current deadline, which is twenty days following the mediation deadline

set by this Court. The new deadline would be March 11, 2015.

                                                   IL

         This motion is not made for the purposes of delay, but so that justice may be done in

the disposition of this appeal.


4822453g-1409.1   Unopposed Motion to Extend Time to File Appellant's Brief          Page 2 of 4
         This is Appellant's first request for an extension of time to file its brief.

                                                   IV.
                                       Certificate of Conference

         Counsel for Appellant has conferred with counsel for Appellees regarding this motion

and the relief sought herein and Appellees' counsel is unopposed to the motion and relief

sought herein.

                                                   V.
                                                 Prayer

         WHEREFORE, PREMISES CONSIDERED, Appellant Pinecrest SNF, LLC dih:/a

Pinecrest Nursing & Rehabilitation Center respectfully requests this Court grant this

unopposed motion and extend the deadline to file Appellant's brief 52 days — from January

18, 2015 to and including March 11, 2015 — and for such other relief to which it may be

justly entitled.

                                                 Respectfully submitted,


                                                 Nichol L. Bunn
                                                 State Bar No. 00790394
                                                 Amber R. Pickett
                                                 State Bar No. 24058046

                                                 LEWIS, BRISBOIS, BISGAARD & SMITH, LLP
                                                 2100 Ross Avenue, Suite 2000
                                                 Dallas, Texas 75201
                                                 (214) 722-7100
                                                 (214) 722-7111 (fax)

                                                 ATTORNEYS FOR APPELLANT
                                                 PINECREST SNF, LLC D/B/A PINECREST
                                                 NURSING & REHABILITATION CENTER


4822-4538-1409.1   Unopposed Motion to Extend Time to File Appellant's Brief             Page 3 of 4
                                CERTIFICATE OF CONFERENCE

        Appellees' attorney has been contacted regarding the substance of this motion and the
relief sought herein; and, counsel for Appellees is unopposed.



                                                 Nichol L. Bunn


                                    CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of this document has
been served upon all counsel of record listed below, in accordance with the Texas Rules of
Appellate Procedure, by certified mail, return receipt requested, on the 15th day of January,
2015.

         Robert M. Wharton
         Mary Green
         MCIVER BROWN LAW FIRM
         JP Morgan Chase Bank Building
         712 Main Street, Suite 800
         Houston, Texas 77002



                                                 Nichol L. Bunn




4822-4538-1409.1   Unopposed Motion to Extend Time to File Appellant's Brief      Page 4 of 4